Exhibit 10.10

Form of Incentive and Nonqualified Stock Option Agreement

 

AMENDMENT

(Change of Control)

TO

STOCK OPTION AGREEMENT

 

This amendment (the “Amendment”) is entered into effective as of January 13,
2006, by and between Chaparral Steel Company, a Delaware corporation (the
“Company”), and the other signatory to this Amendment (the “Grantee”), and
evidences,

 

WHEREAS, the Company and the Grantee have previously entered into the Stock
Option Agreement identified in Exhibit A attached hereto (the “Stock Option
Agreement”) granting the Grantee the right to purchase shares (the “Shares”) of
the $0.01 par value per share common stock of the Company (the “Common Stock”);

 

WHEREAS, the Company and the Grantee desire to amend, as hereinafter set forth,
certain provisions of the Stock Option Agreement;

 

NOW THEREFORE, in consideration of the premises, the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1. Capitalized terms used but not defined herein are used as defined in the
Stock Option Agreement. In the event of any conflict between the terms and
conditions of this Amendment and the terms and conditions of the Stock Option
Agreement, the terms and conditions of this Amendment will govern and control.
Except to the extent set forth in this Amendment, the terms and conditions of
the Stock Option Agreement will continue in full force and effect.

 

2. Article VI of the Stock Option Agreement is amended to read in its entirety
as follows:

 

  (a)

In the event the Company or the stockholders of the Company enter into an
agreement not approved by a vote of eighty percent (80%) of the Board in
accordance with Article FIFTEENTH of the Company’s Certificate of Incorporation
to dispose of all or substantially all of the assets or stock of the Company by
means of a sale, merger, reorganization, liquidation or otherwise, this Option
shall become immediately exercisable with respect to the full number of Shares
subject to this Option, notwithstanding the specific terms of this Option,
during the period commencing as of the date of such agreement and ending when
the disposition of assets or stock contemplated by the agreement is consummated
or the agreement is terminated.

 

  (b)

In the event of a Change of Control (as defined below) and the termination of
Grantee’s employment by the Company or a Subsidiary within a period of
twenty-four (24) months after the Change of Control for any reason other than
death, Disability, Retirement or termination by the Company for fraud,
dishonesty or other acts detrimental to the Company or a Subsidiary, this Option
shall become immediately exercisable with respect to the full number of Shares
subject to this Option, notwithstanding the specific terms of this Option, for
the period provided in Section IV(b) of this Agreement.

 

  (c)

“Change of Control” means that, after the Effective Date,

 

  (i)

any Person becomes the Beneficial Owner of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities that have the right to vote for the election of directors
generally; or

 

  (ii)

Continuing Directors (as defined below) cease for any reason to constitute a
majority of the directors of the Company then serving; or



--------------------------------------------------------------------------------

  (iii)

there is consummated (i) a merger, consolidation or other business combination
(including an exchange of securities with the security holder’s of a company
that is a constituent in such business combination) of the Company or any direct
or indirect subsidiary of the Company with any other company or (ii) a single
transaction or series of related transactions pursuant to which a majority of
the voting securities of the Company are issued in exchange for consideration
other than cash, provided, however, a “Change of Control” will not be deemed to
mean a merger, consolidation or business combination which would result in the
voting securities of the Company outstanding immediately prior to such merger,
consolidation or business combination continuing to represent at least a
majority of the combined voting power of the securities having the right to vote
for the election of directors generally of the Company or the surviving entity
or any parent thereof outstanding immediately after such merger, consolidation
or business combination (either by remaining outstanding or by being converted
into or exchanged for voting securities of the surviving entity or parent
thereof); or

 

  (iv)

there is consummated a sale, lease or other disposition by the Company of all or
substantially all of the Company’s assets, other than a sale, lease or other
disposition by the Company of all or substantially all of the Company’s assets
to an entity, at least a majority of the combined voting power of the
outstanding securities of which are owned by stockholders of the Company; or

 

  (v)

any other transaction that is determined by the Committee to be a Change of
Control.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the Common
Stock (or securities convertible into or exchangeable for Common Stock)
immediately prior to such transaction or series of transactions continue to have
a majority of ownership in an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions. For purposes of this definition, “Person” shall mean any Person
other than (1) any employee plan established by the Company, (2) the Company or
any of its Affiliates, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (4) an entity owned, directly or
indirectly, by securityholders (including, without limitation, warrant or option
holders) of the Company in substantially the same proportions as their ownership
of the Company.

 

  (d)

“Continuing Directors” means directors of the Company who were:

 

  (i)

directors on the effective date of the Plan, or

 

  (ii)

elected or nominated for election with the approval of a majority of the
directors who, at the time of such election or nomination, were Continuing
Directors.

 

  (e)

Upon the occurrence of a Change of Control, the provisions of Section IV(c) are
superseded and shall no longer have any effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment.

 

CHAPARRAL STEEL COMPANY

By: 

   

Name: 

   

Title: 

   

 

GRANTEE

 

Printed Name: 

   



--------------------------------------------------------------------------------

EXHIBIT A

 

Description of Stock Option Agreement